Exhibit 10.39


Award
Number:                                                                                     
Grantee
Name:                                                                                     


KINETIC CONCEPTS, INC.
2004 EQUITY PLAN
RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is made and
entered into as of _______________, 200__ (the “Date of Grant”), by and between
Kinetic Concepts, Inc., a Texas corporation (the “Company”), and
[_________________________] (the “Grantee”).  Capitalized terms not defined
herein shall have the meaning ascribed to them in the Company’s 2004 Equity Plan
(the “Plan”).  Where the context permits, references to the Company or any of
its Subsidiaries or affiliates shall include the successors to the foregoing.
 
Pursuant to the Plan, the Administrator has determined that the Grantee is to be
granted Restricted Stock, subject to the terms and conditions set forth in the
Plan and herein, and hereby grants such Restricted Stock.
 
1. Grant of Restricted Stock.  The Company hereby grants to the Grantee
[_______] shares of Restricted Stock (the "Award") on the terms and conditions
set forth in this Award Agreement and as otherwise provided in the Plan.
 
2. Terms and Conditions of Award.  The Award shall be subject to the following
terms, conditions and restrictions:
 
(a)  
Restrictions.  Restricted Stock and any interest therein, may not be sold,
transferred, pledged, hypothecated, assigned or otherwise disposed of, except by
will or the laws of descent and distribution, during the Restricted Period.  Any
attempt to dispose of any Restricted Stock in contravention of any such
restrictions (the "Restrictions") shall be null and void and without effect.
 

(b)  
Certificate; Restrictive Legend.  The Grantee agrees that any certificate issued
for Restricted Stock prior to the lapse of any outstanding restrictions relating
thereto shall be inscribed with the following legend:
 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE "RESTRICTIONS"), CONTAINED IN THE KINETIC CONCEPTS, INC. 2004
EQUITY PLAN AND THE RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE SHARES IN
CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT,
TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT
EFFECT.
 
(c)  
Rights as a Shareholder.  Subject to the restrictions set forth in the Plan and
this Award Agreement, including the Restrictions set forth in Paragraphs 2(a)
and 2(d), during the Restricted Period, the Grantee shall possess all incidents
of ownership with respect to the Restricted Stock granted hereunder, including
the right to receive dividends with respect to such Restricted Stock (provided
however, that any dividends paid in property other than cash shall be subject to
the same restrictions that apply to the underlying Restricted Stock) and the
right to vote such Restricted Stock.
 

(d)  
Lapse of Restrictions.  Except as may otherwise be provided herein, the
Restrictions on transfer set forth in Paragraph 2(a) shall lapse subject to the
terms and conditions and in the manner set forth in Appendix A attached hereto.
 

Promptly after each lapse of Restrictions relating to the Restricted Stock
without forfeiture, and provided that the Grantee shall have complied with his
or her obligations under Paragraph 2(f) hereof, the Company shall issue to the
Grantee or the Grantee's personal representative a stock certificate
representing a number of Shares, free of the restrictive legend described in
Paragraph 2(b), equal to the number of Shares of Restricted Stock with respect
to which such restrictions have lapsed.  If certificates representing such
Restricted Stock shall have theretofore been delivered to the Grantee, such
certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer prior to the issuance by the Company of
such unlegended Shares.


(e)  
Effect of Conduct Constituting Cause; Termination of Employment or Service; or
Change in Control.
 

(i)  
If at any time (whether before or after termination of employment or service)
the Administrator determines that the Grantee has engaged in conduct that would
constitute Cause for termination, the Administrator may provide for the
immediate forfeiture of the Award (including any securities, cash or other
property issued upon settlement of the Award), whether or not the Restrictions
on the Shares of Restricted Stock have lapsed.  Any such determination by the
Administrator shall be final, conclusive and binding on all persons.
 

(ii)  
If the Grantee’s employment with or service to the Company, any Subsidiary or
affiliate thereof terminates for any reason, other than by reason of the
Grantee’s death or Disability, during the Restricted Period, the Grantee shall
immediately forfeit any rights to the Shares of Restricted Stock with respect to
which the Restrictions have not lapsed and shall have no further rights thereto.
 

(iii)  
If the Grantee’s employment with or service to the Company, any Subsidiary or
affiliate thereof terminates by reason of Grantee’s death or Disability during
the Restricted Period, with respect to Restrictions that lapse based on the
passage on time, the Restrictions on all outstanding Restricted Stock with
respect to which the Restrictions have not lapsed shall immediately lapse and,
with respect to Restrictions that lapse based on attainment of specified
performance conditions, the Restrictions on all outstanding Restricted Stock
with respect to which the Restrictions have not lapsed shall immediately lapse
as if the target performance goals were met.
 

 
(iv)
Upon the occurrence of a Change in Control, Restrictions on all outstanding
Restricted Stock shall immediately lapse, unless the Award is either assumed or
an equitable substitution is made therefore. In addition, if the Grantee’s
employment with or service to the Company, any Subsidiary or affiliate thereof
is terminated other than for Cause within 24 months following a Change in
Control, Restrictions on all outstanding Restricted Stock with respect to which
the Restrictions have not lapsed shall immediately lapse.
 

(f)  
Taxes.  Pursuant to Section 14 of the Plan, the Company (or Subsidiary or
affiliate, as the case may be) has the right to require the Grantee to remit to
the Company (or Subsidiary or affiliate, as the case may be) in cash an amount
sufficient to satisfy any federal, state and local tax withholding requirements
related to the Award.  With the approval of the Administrator, the Grantee may
satisfy the foregoing requirement by electing to have the Company withhold from
delivery Shares or by delivering Shares, in each case, having a value equal to
the aggregate required minimum tax withholding to be collected by the Company or
any Subsidiary or affiliate thereof.  Such Shares shall be valued at their Fair
Market Value on the date on which the amount of tax to be withheld is
determined. Fractional share amounts shall be settled in cash.
 

The Grantee shall promptly notify the Company of any election made pursuant to
Section 83(b) of the Code.
 
3. Adjustments.  The Award and all rights and obligations under this Award
Agreement are subject to Section 5 of the Plan.
 
4. Notice.  Whenever any notice is required or permitted hereunder, such notice
shall be in writing and shall be given by personal delivery, facsimile, first
class mail, certified or registered with return receipt requested.  Any notice
required or permitted to be delivered hereunder shall be deemed to have been
duly given on the date which it is personally delivered or, whether actually
received or not, on the third business day after mailing or 24 hours after
transmission by facsimile to the respective parties named below.
 
                If to the Company:
Kinetic Concepts, Inc.

 
Attn.: Chief Financial Officer

 
8023 Vantage Drive

 
San Antonio, TX 78230

 
Phone: (210) 255-6494

 
Fax: (210) 255-6997
 

If to the Grantee:                [Name of Grantee]
[Address]
______________________
Facsimile: _____________


Either party may change such party’s address for notices by duly giving notice
pursuant hereto.
 
5. Compliance with Laws.
 
       (a) Shares shall not be issued pursuant to the Award granted hereunder
unless the issuance and delivery of such Shares pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act and the requirements of any
stock exchange upon which the Shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.  The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of 1933, as amended, of any interests in the Plan
or any Shares to be issued hereunder or to effect similar compliance under any
state laws.
 
       (b) All certificates for Shares delivered under the Plan shall be subject
to such stock-transfer orders and other restrictions as the Administrator may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Shares may
then be listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.  The
Administrator may require, as a condition of the issuance and delivery of
certificates evidencing Shares pursuant to the terms hereof, that the recipient
of such Shares make such agreements and representations as the Administrator, in
its sole discretion, deems necessary or desirable.
 
6. Protections Against Violations of Agreement.  No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Shares underlying the Award by any holder thereof in
violation of the provisions of this Award Agreement, the Plan or the Articles of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any such Shares on its books nor will any such Shares be entitled
to vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with such provisions to the satisfaction of the Company.  The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.
 
7. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of the Award Agreement shall in no way be construed to be
a waiver of such provision or of any other provision hereof.
 
8. Governing Law.  The Award Agreement shall be governed by and construed
according to the laws of the State of Texas without regard to its principles of
conflict of laws.
 
9. Incorporation of the Plan.  The Plan, as it exists on the date of the Award
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Award and this Award Agreement shall be subject
to all terms and conditions of the Plan.  In the event of any conflict between
the provisions of the Award Agreement and the provisions of the Plan, the terms
of the Plan shall control, except as expressly stated otherwise.  The term
“Section” generally refers to provisions within the Plan (except where denoted
otherwise) and the term “Paragraph” shall refer to a provision of this Award
Agreement.
 
10. Amendments.  This Award Agreement may be amended or modified at any time,
but only by an instrument in writing signed by each of the parties hereto.
 
11. Agreement Not a Contract of Employment.  Neither the Plan, the granting of
the Award, the Award Agreement nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Grantee has a right to continue to be employed by, or to
provide services as a director, consultant or advisor to, the Company, any
Subsidiary or affiliate thereof for any period of time or at any specific rate
of compensation.
 
12. Authority of the Administrator.  The Administrator shall have full authority
to interpret and construe the terms of the Plan and the Award Agreement.  The
determination of the Administrator as to any such matter of interpretation or
construction shall be final, binding and conclusive.
 
13. Binding Effect.  The Award Agreement shall apply to and bind the Grantee and
the Company and their respective permitted assignees or transferees, heirs,
legatees, executors, administrators and legal successors.
 
14. Tax Representation.  The Grantee has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Award Agreement.  The Grantee is relying
solely on such advisors and not on any statement or representations of the
Company or any of its agents.  The Grantee understands that he or she (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by the Award Agreement.
 
15. Acceptance.  The Grantee hereby acknowledges receipt of a copy of the Plan
and this Award Agreement.  Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all the terms and
conditions of the Plan and the Award Agreement.
 
[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered the Award
Agreement on the day and year first above written.
 
KINETIC CONCEPTS, INC.
           
By:
 
Name:
 
Title:
         
GRANTEE
           
Signature:
 
Name:
 
Address:
     
Telephone:
 
Social Security No.:
 







DATE OF
GRANT


NUMBER OF SHARES OF
RESTRICTED STOCK
   



SEE APPENDIX A FOR SCHEDULE OF LAPSE OF RESTRICTIONS.